Exhibit 10(m)

 

CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE OF CONTROL AGREEMENT (“Agreement”) is by and between CITY HOLDING
COMPANY (“Employer”), and DAVID BUMGARNER (“Employee”), recites and provides.

 

Recitals:

 

A. Employee is employed by Employer as Senior Vice President and Controller.

 

B. Employee is willing to make his/her services available to Employer on the
terms and subject to the conditions set forth herein.

 

Agreement:

 

In consideration of the mutual covenants contained herein, the parties agree as
follows:

 

  1. Change in Control. In the event of a Change of Control (as defined herein)
of Employer, Employee may voluntarily terminate employment with Employer until
the expiration of the 12 month period after the Change of Control for “Good
Reason” and be entitled to receive (i) any compensation already due and earned
but not yet paid through the date of termination and (ii) in lieu of any further
salary payments from the date of termination, an amount equal to Termination
Compensation times1.00. Such amounts will be payable at the times such amounts
would have been paid in accordance with the payroll practices of Employer
applicable to its officers and will be paid out in regular payroll installments
over the course of 12 months. In addition, in the event of a Change of Control
coupled with “Good Reason”, Employee shall be entitled to receive health
insurance coverage from Employer on the same terms as were in effect immediately
prior to Employee’s termination for a period of 12 months subject to any later
changes in coverage applicable to all employees.

 



--------------------------------------------------------------------------------

“Good Reason” shall mean the occurrence at any time within 12 months after a
Change of Control of any of the following events without Employee’s express
written consent:

 

(a) the assignment to Employee of duties substantially inconsistent with the
position held by Employee immediately prior to the Change of Control;

 

(b) a reduction by Employer in Employee’s base salary as then in effect.

 

(c) an involuntary relocation of Employee more than 40 miles from the location
where Employee worked immediately prior to the Change of Control;

 

(d) any purported termination of the employment of Employee by Employer within
18 months after a Change of Control without “Just Cause.” “Just Cause” shall
mean termination, for Employee’s personal dishonesty, gross incompetence,
willful misconduct, breach of a fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or a final
cease-and-desist order, conviction of a felony or of a misdemeanor involving
moral turpitude, unethical business practices in connection with Employer’s
business, or misappropriation of Employer’s assets or similarly serious
violation of policy of City National Bank or City Holding Company. If the
termination is for “Just Cause”, then no termination compensation shall be paid.
It is expressly understood and agreed that this provision shall not in any way
effect or change the at-will status of the Employee and this provision shall
only be used in determining whether the Employee qualifies for termination
compensation after a Change in Control as defined herein.

 

A “Change of Control” shall be deemed to have occurred if (i) any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934) together with its affiliates, excluding CHCO and employee
benefit plans of Employer, is or becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934) of securities of Employer representing 25% or more of the
combined voting power of Employer’s then outstanding securities; or (ii) during
the term of this Agreement as a result of a tender offer or exchange offer for
the purchase of securities of Employer (other than such an offer by Employer for
its own securities), or as a result of a proxy contest, merger, consolidation or
sale of assets, or as a result of any combination of the foregoing, individuals
who at the beginning of any two-year period during the term of this Agreement
constitute Employer’s Board of Directors, plus new directors whose election or
nomination for election by Employer’s shareholders is approved by a vote of at
least two-thirds of the directors still in office who were directors at the
beginning of such two-year period, cease for any reason during such two-year
period to constitute at least two-thirds of the members of such Board of
Directors; or (iii) the shareholders of

 

-2-



--------------------------------------------------------------------------------

Employer approve a merger or consolidation of Employer with any other
corporation or entity resulting in the other entity being the survivor; or (iv)
the shareholders of Employer approve a plan of complete liquidation or
winding-up of Employer or an agreement for the sale or disposition by Employer
of all or substantially all of Employer’s assets; or (v) any event which
Employer’s Board of Directors affirmatively determines should constitute a
Change of Control. Notwithstanding anything in this Agreement to the contrary,
if (i) Employee’s employment is terminated prior to a Change of Control, and
(ii) Employee reasonably demonstrates that such termination (for Good Reason
event) was at the request or suggestion of a third party who had indicated an
intention or taken steps reasonably calculated to effect a Change of Control,
and (iii) such termination of Employee for good reason event occurred within
three (3) months prior to an official 8(K) public announcement of the Change of
Control, then for purposes of this Agreement, the Employee shall be entitled to
the Change of Control benefits as set forth herein, effective on the date the
Change of Control actually occurs.

 

“Termination Compensation” shall mean

 

  a) the highest amount of annual cash compensation including cash bonuses; but
not including stock bonuses, stock options or stock acquired pursuant to stock
options; and not including the value of any other non-cash benefits (i.e.
health, dental, life, disability insurance) received during any one of the three
calendar years preceding the year of termination of employment regardless of the
length of employment of Employee. However, if Employee has been employed for
less than 12 months prior to a Change in Control, then the termination
compensation shall be equal to the sum of 1) the employee’s current annualized
base salary and 2) the greater of any bonus paid in the prior calendar year or
the targeted bonus as described in any existing documented incentive plan
provided to the employee. With respect to Mr. Bumgarner, the targeted bonus is
defined as 20% of his base salary. Termination Compensation does not include
stock bonuses, stock options or stock acquired pursuant to stock options; and
not including the value of any other non-cash benefits (i.e. health, dental,
life, disability insurance).

 

2. No Obligation to Seek Other Employment. While receiving payments pursuant to
this Agreement, Employee shall not be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to Employee
hereunder, and such amounts shall not be reduced or terminated whether or not
Employee obtains other employment.

 

-3-



--------------------------------------------------------------------------------

3. Non-Competition/Non-Solicitation – If the employment of Employee terminates
for any reason whatsoever (resignation, change in control, retirement, fired,
etc.), and whether or not related to a Change of Control, then Employee agrees
that he/she will not directly or indirectly, either as principal, agent,
employee, employer, co-partner, or in any other individual or representative
capacity whatsoever engage in the banking and/or the financial services business
which includes, but is not limited to, commercial banking, consumer banking,
retail banking, bank management, mortgage brokerage, bank marketing, bank
product marketing, and the insurance and trust business, or the savings and loan
business or mortgage business, or any other businesses in which the Company or
its affiliates are involved. This no compete shall apply to the following
geographical area: in any county of any state in which the Company or City
National Bank maintains offices immediately prior to the “Change of Control”, as
well as the counties of Kanawha, Putnam, Jackson, Cabell, Wayne, Mason, Lincoln,
Doddridge, Marion, Raleigh, Summers, Fayette, Greenbrier, Nicholas, Braxton,
Lewis, Monroe, Pocahontas, Mercer, Wood, Harrison, Jefferson, Berkeley, Morgan,
Hampshire in West Virginia or the counties of Boyd, Carter, Greenup or Johnson
in Kentucky, or the counties of Lawrence or Scioto in Ohio. This non-competition
provision shall be in effect for one (1) year beginning immediately after the
separation of employment. However, if litigation and/or arbitration is commenced
by the Employer or Employee directly or indirectly pertaining to this
non-competition provision or the non-solicitation provision herein below, then
the non-competition and non-solicitation provision(s) herein shall begin upon
separation of employment, continue through arbitration and/or litigation and
terminate one (1) year after entry of a final non-appendable ruling by a court
and/or arbitration tribunal of competent jurisdiction.

 

If the employment of Employee terminates for any reason whatsoever (resignation,
change in control, retirement, fired, etc.), and whether or not related to a
Change of Control, then for a period of one (1) year after employment with
Employer, the Employee agrees not to solicit or assist any person in so
soliciting, any depositors, customers or employees of the Company or its
affiliates, or directly or indirectly induce or attempt to persuade any current
or former employees of the Company or its affiliates to terminate their
employment with the Company or its affiliates.

 

4. At-Will Status. Employee acknowledges, agrees and understands that he/she is
an “at will” employee serving at the will and pleasure of the Employer. Employee
understands, agrees and represents that this Change of Control Agreement and the
terms herein in no way alters, amends or modifies the at-will status of the
employee. Employee understands the full meaning of this paragraph.

 

5. The Employee agrees and understands that this entire Agreement (as well as
employment) is being given to Employee in consideration of the no-compete and
non-solicitation provisions herein and that at anytime the Employee

 

-4-



--------------------------------------------------------------------------------

violates the no-compete, non-solicitation or any other provision of this
Agreement, then Employer has the right to seek proper relief, including stopping
any termination compensation payments (if applicable), seek recoupment of
amounts already paid (if applicable), obtain an injunction and avail itself to
any other proper relief or remedy including money damages, if applicable.

 

6. Miscellaneous.

 

a. This Agreement shall be governed by and construed in accordance with the laws
of the State of West Virginia without regard to conflicts of law principles
thereof.

 

b. This Agreement constitutes the entire Agreement between Employee and
Employer, with respect to the subject matter hereof, and supersedes all prior
agreements with respect thereto.

 

c. Arbitration. All parties agree that any dispute related to this Agreement,
shall be arbitrated in accordance with the Rules of the American Arbitration
Association with each party to bear their own costs and attorneys’ fees. Such
arbitration shall occur in Charleston, West Virginia before a panel of three (3)
arbitrators with the selection of the arbitrators being made as follows:
Employer selects one, Employee selects one and the two (2) arbitrators select a
third arbitrator.

 

d. This Agreement may be executed in one or more counterparts, all of which,
taken together, shall constitute one and the same instrument.

 

e. The Employee acknowledges that he/she has read this Agreement and has been
given an opportunity to have counsel of his/her choice review this Agreement.

 

f. Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and delivered in person or by
reliable overnight courier service or deposited in the mails, postage prepaid,
return receipt requested, addressed as follows:

 

To Employer:

City Holding Company

25 Gatewater Road

Cross Lanes, West Virginia 25313

(304) 769-1100

Attention: Corporate Secretary

 

-5-



--------------------------------------------------------------------------------

To Employee:

 

David Bumgarner

214 Bent Tree Estates

Scott Depot, WV 25560

 

g. The provisions of this Agreement shall be deemed severable and the invalidity
or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. It is understood and agreed that
no failure or delay by Employer or Employee in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

 

7. Timely Notice. In order to receive termination compensation and the health
insurance benefit set forth in numbered paragraph 1, the Employee agrees to
notify City Holding Company in writing within 45 days of the “Good Reason” event
that entitles the Employee to termination compensation. Failure to provide such
written notice shall be deemed a full waiver of all termination compensation. It
is specifically understood and agreed that this 45-day notice is a material
condition precedent to the Employer’s obligation to pay these benefits. Employee
fully understands the need for timely notice and agrees that termination
compensation and health insurance will not be paid if notice is not given within
45 days of the “Good Reason” event.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

DATE   February 1, 2005       CITY HOLDING COMPANY

Victoria Evans

      By:  

/s/ Charles R. Hageboeck

Witness

             

Name:

 

Charles R. Hageboeck

               

Title:

 

President & CEO

DATE   February 1, 2005       EMPLOYEE    

Victoria Evans

     

/s/ David Bumgarner

Witness

     

DAVID BUMGARNER

 

-6-